        Case 1:20-mc-00023-EGS Document 3-1 Filed 04/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

FEDERAL TRADE COMMISSION, et al.

                   Plaintiffs,                   Misc. No.: 1:20-mc-00023-EGS

                   v.                            [S.D.N.Y. Case No. 1:17-cv-00124-LLS]

QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation, et al.

                   Defendants.




                 [PROPOSED] ORDER GRANTING UNOPPOSED MOTION
                             FOR EXTENSION OF TIME

       Upon consideration of the Unopposed Motion of Georgetown Economic Services, LLC

(“GES”) to Extend Response Deadline and other relevant portions of the record, it is hereby

       ORDERED that the date by which any party opposing the Federal Trade Commission’s

(“FTC”) Motion to Compel Production of Documents must file its Opposition on or before May

11, 2020, with the Reply from FTC, if any, due on or before May 18, 2020.

       SO ORDERED.



April __, 2020                                     _____________________________
                                                   The Honorable Emmet G. Sullivan
                                                   United States District Judge
